DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160041519 (herein Sato).
Regarding claim 4, Sato teaches An image forming apparatus (printer 1, [0026]) comprising: 
a cartridge having a portion-to-be-positioned and a portion-to-be-pressed (developing cartridge 16, [0030], Fig. 3; collars of the developing roller 25 in [0130] is portion to be positioned, contact portion 83B of the contact unit 83 of the developing cartridge 16 corresponds to portion-to-be-pressed, [0149]); 
an apparatus main body to which the cartridge is detachably attachable (printer body 2, [0026]), the apparatus main body including: 
an opening through which the cartridge passes when the cartridge is attached to the apparatus main body (opening 6, [0029]); 
a cover configured to move between an open position where the cover does not cover the opening and a close position where the cover covers the opening (cover 7, [0029]); 
a positioning portion for positioning the cartridge with respect to the apparatus main body by contacting with the portion-to-be-positioned of the cartridge (receiving groove 47, [0072]; [0130] teaches interaction with collar); 
a contacting portion configured not to move together with the cover (handle supporting wall 46, [0071]); and 
a pressing member movable between a first position and a second position different from the first position, the first position being a position where the pressing member is sandwiched between the contacting portion and the portion- to-be-pressed of the cartridge, thereby pressing the portion-to-be-pressed of the cartridge toward the positioning portion so that the portion-to-be-positioned of the cartridge contacts with the positioning portion (the handle unit 41 is movable between a protruding position (e.g., a position of the handle unit 41 depicted in FIG. 3) and a retracted position, [0080], Figs. 1 and 3; Fig. 1 teaches handle unit 41 sandwiched between wall 46 and contact portion 83B; Fig. 3 teaches separated configuration of handle unit 41, wall 46, and contact portion 83B).
Regarding claim 5, Sato teaches wherein the pressing member is in the first position when the cover is in the close position, and the pressing member is in the second position when the cover is in the open position (see Figs. 1 and 3 for positions of handle unit 41 and cover 7; [0080] further explains corresponding positions).


Allowable Subject Matter
Claims 1-3 and 8-11 are allowed.
Claims 1-3 and 8-11 contain limitations found in US. App. Ser. No. 16/386,989, of which the present invention is a continuation of, and are allowable for similar reasons set forth in Office Action filed 2/6/2020 for 16/386,989 as explained below.
Regarding claims 1-3, the prior art does not teach, “the first position being a position where the pressing member is sandwiched between the contacting portion and the portion- to-be-pressed of the cartridge, thereby pressing the portion-to-be-pressed of the cartridge so that the portion- to-be-positioned of the cartridge contacts with the positioning portion, the second position being a position where the pressing member is supported by the cover.” The equivalent pressing member of Sato, handle 41, is not supported by the cover 7.
Regarding claims 8-11, the prior art does not teach, “the first position being a position where the pressing member is sandwiched between the contacting portion and the portion- to-be-pressed of the cartridge, thereby pressing the portion-to-be-pressed of the cartridge so that the portion- to-be-positioned of the cartridge contacts with the positioning portion.” The arrangement of Sato has the contact portion 83B and grooves 47 not making contact with each other, and thus the configuration is not taught by Sato.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, it features limitations similar to claim 1 in that the pressing member is supported by the cover and would be allowable for the same reasons.
Regarding claim 7, the prior art does not teach, “wherein the pressing member is one of a first pressing member and a second pressing member that are arranged on positions different from each other in a direction of the axis of rotation, and the portion-to-be-pressed is one of a first portion-to-be-pressed and a second portion-to-be- pressed that are configured to be pressed by the first pressing member and the second pressing member, respectively, and that are arranged on one end portion and the other end portion of the frame in the direction of the axis of rotation, respectively.” The equivalent portion of Sato are not configured at end portion of a frame but rather placed in the center of the frame ends as shown in Fig. 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852